Citation Nr: 1210189	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for syringomyelia associated with spinal cord tumor.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


REMAND

The Veteran, through a statement submitted to the Board by his representative in February 2012, has requested a videoconference hearing before the Board.  Because videoconference hearings are scheduled by the RO, this case is REMANDED to the RO via the Appeals Management Center for the following action: 

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of the Veteran's appeal. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


